DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Orloff			US 3,253,495

Claim Rejections - 35 USC § 112, 2nd 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “lumen” in claim 16 is used by the claim to mean “a physical distance between two components,” while the accepted meaning is “a measure of the total quantity of visible light emitted by a source per unit of time.” The term is indefinite because the specification does not clearly redefine the term.

Allowable Subject Matter
Claim 17 is allowed. 
The primary reason for the allowance of claim 17 is the presence of limitations in the independent claim, which are not found in the prior art references. Examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, with regard to independent claim 17, the prior art fails to disclose wherein the top collar surface includes an angled surface, and wherein a diameter of the angled surface decreases in a direction towards the bottom collar surface to thereby form a recessed hole in the top collar surface; a plurality of textured elements positioned on the bottom collar surface; and wherein a color of the collar is different than a color of the elongated body and a color of the sleeve in combination with the additional limitations set forth in the independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orloff (US 3,253,495).

Regarding claim 1, Orloff discloses a blind tack fastener (abstract) comprising:
an elongated body (20) having a first end (fig. 1) and a second end (fig. 1) opposite the first end (fig. 1);
a collar (24) surrounding a portion of the elongated body (20); and
a sleeve (22) surrounding the elongated body (20) and positioned between the second end (fig. 1) of the elongated body (20) and the collar (24), wherein a region of the sleeve (22) is band annealed (col. 3, lines 21-28).

Regarding claim 2, Orloff discloses the blind tack fastener of claim 1, wherein the region of the sleeve (22) that is band annealed (col. 3, lines 21-28) defines a crush region (52), and wherein the crush region (52) is configured to deform into a bulb (fig. 2) during installation of the blind tack fastener (10).

Regarding claim 3, Orloff discloses the blind tack fastener of claim 1, wherein the region of the sleeve (22) that is band annealed (col. 3, lines 21-28) is positioned between a first sleeve end (fig. 1) and a second sleeve end.

Regarding claim 4, Orloff discloses the blind tack fastener of claim 1, wherein the region of the sleeve (22) that is band annealed (col. 3, lines 21-28) extends from a second sleeve end (fig. 1) to a location between a first sleeve end (fig. 1) and the second sleeve such that a portion of the sleeve (22) adjacent to the first sleeve end (fig. 1) is not band annealed (col. 3, lines 21-28).

Regarding claim 5, Orloff discloses the blind tack fastener of claim 1, wherein the region of the sleeve (22) that is band annealed (col. 3, lines 21-28) extends from a first sleeve end (fig. 1) to a second sleeve end.

Regarding claim 16, as best understood by Examiner, Orloff discloses the blind tack fastener of claim 1, further comprising:
a breakaway groove (34) in the elongated body (20), the breakaway groove (34) located within a lumen (fig. 1) of the collar (24).

Regarding claim 18, Orloff discloses a method of manufacturing a blind tack fastener (abstract), the method comprising:
forming an elongated body (20) having a first end (fig. 1) and a second end (fig. 1) opposite the first end (fig. 1);
forming a collar (24) having a top collar surface (fig. 1) and a bottom collar surface (fig. 1) opposite the top collar surface (fig. 1);
positioning the collar (24) around a portion of the elongated body (20);
forming a sleeve (22) having a first sleeve end (fig. 1) and a second sleeve end (fig. 1) opposite the first sleeve end (fig. 1), wherein a region of the sleeve (22) is band annealed (col. 3, lines 21-28); and
positioning the sleeve (22) between the second end (fig. 1) of the elongated body (20) and the collar (24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orloff (US 3,253,495).

Regarding claim 6, Orloff discloses the blind tack fastener of claim 1, except for further comprising:
a plurality of textured elements positioned on a bottom collar surface.
However, it would have been an obvious matter of design choice to further comprise[ing] a plurality of textured elements positioned on a bottom collar surface, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Orloff.

Regarding claim 7, Orloff discloses the blind tack fastener of claim 6, except for wherein the plurality of textured elements comprise one of a straight line pattern, a diagonal line pattern, a sinusoidal line pattern, or a waffle pattern.
However, it would have been an obvious matter of design choice wherein the plurality of textured elements comprise one of a straight line pattern, a diagonal line 

Regarding claim 8, Orloff discloses the blind tack fastener of claim 6, except for wherein the plurality of textured elements comprise a plurality of grooves recessed in the bottom collar surface.
However, it would have been an obvious matter of design choice wherein the plurality of textured elements comprise a plurality of grooves recessed in the bottom collar surface, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Orloff.

Regarding claim 9, Orloff discloses the blind tack fastener of claim 8, except for wherein a depth of each of the plurality of grooves ranges from about 0.0005 inches to about 0.02 inches.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein a depth of each of the plurality of grooves ranges from about 0.0005 inches to about 0.02 inches limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 10, Orloff discloses the blind tack fastener of claim 6, except for wherein the plurality of textured elements comprise a plurality of protrusions extending outward from the bottom collar surface.
However, it would have been an obvious matter of design choice wherein the plurality of textured elements comprise a plurality of protrusions extending outward from the bottom collar surface, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Orloff.

Regarding claim 11, Orloff discloses the blind tack fastener of claim 10, except for wherein a height of each of the plurality of protrusions ranges from about 0.0005 inches to about 0.02 inches.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein a height of each of the plurality of protrusions ranges from about 0.0005 inches to about 0.02 inches limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 12, Orloff discloses the blind tack fastener of claim 1, except for wherein a color of the collar (24) is different than a color of the elongated body (20) and a color of the sleeve (22).
However, it would have been an obvious matter of design choice wherein a color of the collar is different than a color of the elongated body and a color of the sleeve, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Orloff.

Regarding claim 13, Orloff discloses the blind tack fastener of claim 1, except for wherein a top collar surface includes an angled surface, and wherein a diameter of the angled surface decreases in a direction towards a bottom collar surface to thereby form a recessed hole in the top collar surface.
However, it would have been an obvious matter of design choice wherein a top collar surface includes an angled surface, and wherein a diameter of the angled surface decreases in a direction towards a bottom collar surface to thereby form a recessed hole in the top collar surface, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Orloff.

Regarding claim 14, Orloff discloses the blind tack fastener of claim 13, except for wherein an angle of the angled surface ranges from about 80 degrees to about 145 degrees.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein an angle of the angled surface ranges from about 80 degrees to about 145 degrees limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 15, Orloff discloses the blind tack fastener of claim 1, except for further comprising:
a washer surrounding the elongated body (20) and positioned between the sleeve (22) and the second end (fig. 1) of the elongated body (20).
However, it would have been an obvious matter of design choice to further comprise[ing] a washer surrounding the elongated body and positioned between the sleeve and the second end of the elongated body, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Orloff.

Regarding claim 19, Orloff discloses the method of claim 18, except for further comprising:
forming a plurality of textured elements on the bottom collar surface (fig. 1).
However, it would have been an obvious matter of design choice to further comprise[ing] forming a plurality of textured elements on the bottom collar surface, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Orloff.

Regarding claim 20, Orloff discloses the method of claim 18, except for further comprising:
changing a color of the collar (24) to be different than a color of the elongated body (20) and a color of the sleeve (22).
However, it would have been an obvious matter of design choice to further comprise[ing] changing a color of the collar to be different than a color of the elongated body (20) and a color of the sleeve, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Orloff.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd